PER CURIAM.
The Order of Revocation of Probation is modified to strike therefrom the reference to the violation of probation arising from the admittedly unproved criminal charge filed in Case No. 80-3318, and in all other respects is affirmed, see Downer v. State, 375 So.2d 840 (Fla.1979) (rehearing); State v. Freber, 366 So.2d 426 (Fla.1978). Since the record presented on appeal does not contain sufficient information to enable us to determine whether the defendant was entitled to be sentenced as a youthful offender under Section 958.05, Florida Statutes (1979), compare Cannon v. State, 384 So.2d 970 (Fla. 3d DCA 1980), with Gonzalez v. State, 392 So.2d 334 (Fla. 3d DCA 1981), we affirm the sentence imposed without prejudice to the defendant applying to the trial court for sentencing relief under Florida Rule of Criminal Procedure 3.850.
Affirmed as modified.